

409A Amendment
to the
Pacific State Bank
Salary Continuation Agreement for
___________________


Pacific State Bank (“Company”) and __________________(“Executive”) originally
entered into the Pacific State Bank Salary Continuation Agreement (“Agreement”)
on September 30, 2003.  Pursuant to Article 7 of the Agreement, the Company and
the Executive hereby adopt this 409A Amendment, effective January 1, 2005.


RECITALS


This Amendment is intended to bring the Agreement into compliance with the
requirements of Internal Revenue Code Section 409A.  Accordingly, the intent of
the parties hereto is that the Agreement shall be operated and interpreted
consistent with the requirements of Section 409A.  Therefore, the following
changes shall be made:


1.  
Section 1.1, “Change of Control”, shall be deleted in its entirety and replaced
with the following Section 1.1:



“Change in Control” shall mean a change in ownership or control of the Company
as defined in Treasury Regulation §1.409A-3(i)(5) or any subsequently applicable
Treasury Regulation.


2.  
The following provision regarding “Separation from Service” distributions shall
be added as a new subsection 14 under Article 1, as follows:



“Separation from Service”  Notwithstanding anything to the contrary in this
Agreement, to the extent that any benefit under this Agreement is payable upon a
“Termination of Employment,” “Termination of Service,” or other event involving
the Executive’s cessation of services, such payment(s) shall not be made unless
such event constitutes a “Separation from Service” as defined in Treasury
Regulations Section 1.409A-1(h).


3.  
Section 2.2.1, “Amount of Benefit”, shall be amended to delete the Vesting
Schedule in its entirety and to replace it with the following:



Plan Year                                                      % Vested in
Accrual Balance
1-10                                                      10% per year (100%
maximum)


4.  
Section 2.5.3, “Excess Parachute Payment”, shall be deleted in its entirety and
intentionally left blank.



5.  
A new Section 2.6 shall be added as follows:



Restriction on Timing of Distribution.  Notwithstanding any provision of this
Agreement to the contrary, distributions under this Agreement may not commence
earlier than six (6) months after the date of a Separation from Service (as
described under the “Separation from Service” provision herein) if, pursuant to
Internal Revenue Code Section 409A, the participant hereto is considered a
“specified employee” (under Internal Revenue Code Section 416(i)) of the Company
if any stock of the Company is publicly traded on an established securities
market or otherwise.  In the event a distribution is delayed pursuant to this
Section, the originally scheduled distribution shall be delayed for six (6)
months, and shall commence instead on the first day of the seventh month
following Separation from Service.  If payments are scheduled to be made in
installments, the first six (6) months of installment payments shall be delayed,
aggregated, and paid instead on the first day of the seventh month, after which
all installment payments shall be made on their regular schedule.  If payment is
scheduled to be made in a lump sum, the lump sum payment shall be delayed for
six (6) months and instead be made on the first day of the seventh month.


6.  
A new Section 8.11 shall be added as follows:



Certain Accelerated Payments.  The Company may make any accelerated distribution
permissible under Treasury Regulation 1.409A-3(j)(4) to the Executive of
deferred amounts, provided that such distribution(s) meets the requirements of
Section 1.409A-3(j)(4).


7.  
A new Section 8.12 shall be added as follows:



Subsequent Changes to Time and Form of Payment.  The Company may permit a
subsequent change to the time and form of benefit distributions.  Any such
change shall be considered made only when it becomes irrevocable under the terms
of the Agreement.  Any change will be considered irrevocable not later than
thirty (30) days following acceptance of the change by the Plan Administrator,
subject to the following rules:


(1)  
the subsequent deferral election may not take effect until at least twelve (12)
months after the date on which the election is made;

(2)  
the payment (except in the case of death, disability, or unforeseeable
emergency) upon which the subsequent deferral election is made is deferred for a
period of not less than five (5) years from the date such payment would
otherwise have been paid; and

(3)  
in the case of a payment made at a specified time, the election must be made not
less than twelve (12) months before the date the payment is scheduled to be
paid.







Therefore, the foregoing changes are agreed to.






_______________________________                                                                                     __________________________________
For the
Company                                                                           



Date___________________________                                                                                     Date______________________________
